06/17/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0112



                                  No. DA 21-0112


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MARK JAY PRICHARD,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including July 16, 2021, within which to prepare, serve, and file its response brief.




BG                                                                      Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              June 17 2021